     Case 3:19-cv-02305-W-KSC Document 43 Filed 10/21/20 PageID.246 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   R.T.B., a minor by and through his             Case No.: 19cv2305-W(KSC)
     parents and next friends, RICHARD D.
12
     BREAULT and MAYA M. BREAULT;                   ORDER GRANTING JOINT
13   RICHARD D. BREAULT, individually,              MOTION TO AMEND THE
     and MAYA M. BREAULT, individually,             SCHEDULING ORDER [Doc. No. 40];
14
                                 Plaintiffs,
15                                                  AMENDED SCHEDULING ORDER
     v.
16
     UNITED STATES OF AMERICA,
17
                                 Defendant.
18
19
20         Before the Court is the parties’ Joint Motion seeking an extension of the deadlines
21   in the Scheduling Order so that the depositions of several witnesses can be completed.
22   [Doc. No. 40.] Also before the Court is the parties’ Joint Status Report, explaining that
23   the COVID-19 public health emergency prevented them from completing all necessary
24   depositions prior to the current deadline for completing fact discovery. In addition, the
25   Joint Status Report sets forth a plan for completing the remaining depositions prior to the
26   amended fact discovery deadline requested by the parties. [Doc. No. 42.]
27   ///
28   //

                                               1
                                                                                  19cv2305-W(KSC)
     Case 3:19-cv-02305-W-KSC Document 43 Filed 10/21/20 PageID.247 Page 2 of 6



 1         Good causes appearing, IT IS HEREBY ORDERED that:
 2         1.     All fact discovery shall be completed by all parties by February 19, 2021.
 3   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
 4   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
 5   of time in advance of the cut-off date, so that it may be completed by the cut-off date,
 6   taking into account the times for service, notice and response as set forth in the Federal
 7   Rules of Civil Procedure. Counsel shall promptly and in good faith meet and confer
 8   with regard to all discovery disputes in compliance with Local Rule 26.1(a). The
 9   Court expects counsel to make every effort to resolve all disputes without court
10   intervention through the meet and confer process. If the parties reach an impasse on any
11   discovery issue, counsel shall file an appropriate motion within the time limit and
12   procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
13   comply in this regard will result in a waiver of a party’s discovery issue. Absent an
14   order of the court, no stipulation continuing or altering this requirement will be
15   recognized by the court.
16         2.     The parties shall designate their respective experts in writing by March 5,
17   2021. Pursuant to Fed. R. Civ. P. 26(a)(2)(A), the parties must identify any person who
18   may be used at trial to present evidence pursuant to Rules 702, 703 or 705 of the Fed. R.
19   Evid. This requirement is not limited to retained experts. The date for exchange of
20   rebuttal experts shall be by March 19, 2021. The written designations shall include the
21   name, address and telephone number of the expert and a reasonable summary of the
22   testimony the expert is expected to provide. The list shall also include the normal rates
23   the expert charges for deposition and trial testimony.
24         3.     By April 16, 2021, each party shall comply with the disclosure provisions in
25   Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
26   requirement applies to all persons retained or specially employed to provide expert
27   testimony, or whose duties as an employee of the party regularly involve the giving of
28   expert testimony. Except as provided in the paragraph below, any party that fails to

                                               2
                                                                                   19cv2305-W(KSC)
     Case 3:19-cv-02305-W-KSC Document 43 Filed 10/21/20 PageID.248 Page 3 of 6



 1   make these disclosures shall not, absent substantial justification, be permitted to use
 2   evidence or testimony not disclosed at any hearing or at the time of trial. In
 3   addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
 4           4.   Any party shall supplement its disclosure regarding contradictory or rebuttal
 5   evidence under Federal Rules of Civil Procedure 26(a)(2)(D) and 26(e) by April 30,
 6   2021.
 7           5.   All expert discovery shall be completed by all parties by June 4, 2021. The
 8   parties shall comply with the same procedures set forth in the paragraph governing fact
 9   discovery.
10           6.   Failure to comply with this section or any other discovery order of the court
11   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
12   the introduction of experts or other designated matters in evidence.
13           7.   A Mandatory Settlement Conference shall be conducted on June 16, 2021 at
14   9:30 a.m. in the chambers of Magistrate Judge Karen S. Crawford. Counsel or any party
15   representing himself or herself shall lodge confidential settlement briefs directly to
16   chambers by June 9, 2021. All parties are ordered to read and to fully comply with the
17   Chamber Rules of the assigned magistrate judge.
18           8.   All other pretrial motions must be filed by July 6, 2021. Counsel for the
19   moving party must obtain a motion hearing date from the law clerk of the judge who will
20   hear the motion. The period of time between the date you request a motion date and the
21   hearing date may vary from one district judge to another. Please plan accordingly.
22   Failure to make a timely request for a motion date may result in the motion not being
23   heard. Motions in limine are to be filed as directed in the Local Rules, or as otherwise set
24   by the district judge.
25           9.   Pursuant to Civil Local Rule 7.1(f)(3)(c), if an opposing party fails to file
26   opposition papers in the time and manner required by Civil Local Rule 7.1(e)(2), that
27   failure may constitute a consent to the granting of a motion or other request for ruling by
28   the court. Accordingly, all parties are ordered to abide by the terms of Local Rule

                                               3
                                                                                    19cv2305-W(KSC)
     Case 3:19-cv-02305-W-KSC Document 43 Filed 10/21/20 PageID.249 Page 4 of 6



 1   7.1(e)(2) or otherwise face the prospect of any pretrial motion being granted as an
 2   unopposed motion pursuant to Civil Local Rule 7.1(f)(3)(c). Should either party choose
 3   to file or oppose a motion for summary judgment or partial summary judgment, no
 4   Separate Statement of Disputed or Undisputed Facts is required.
 5         10.    Despite the requirements of Civil Local Rule 16.1(f)(2), neither party is
 6   required to file a Memorandum of Contentions of Fact and Law at any time. The parties
 7   shall instead focus their efforts on drafting and submitting a proposed pretrial order by
 8   the time and date specified by Civil Local Rule 16.1(f)(6)(b). The proposed pretrial order
 9   shall comply with Civil Local Rule 16.1(f)(6) and the Standing Order in Civil Cases
10   issued by the assigned district judge.
11         11.    Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
12   Civ. P. 26(a)(3) October 18, 2021. Failure to comply with these disclosure requirements
13   could result in evidence preclusion or other sanctions under Fed. R. Civ. P. 37.
14         12.    Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
15   October 25, 2021. At this meeting, counsel shall discuss and attempt to enter into
16   stipulations and agreements resulting in simplification of the triable issues. Counsel shall
17   exchange copies and/or display all exhibits other than those to be used for impeachment.
18   The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
19   note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
20   P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
21   conference order.
22         13.    Counsel for plaintiff will be responsible for preparing the pretrial order and
23   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By November 1,
24   2021, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
25   for review and approval. Opposing counsel must communicate promptly with plaintiff’s
26   attorney concerning any objections to form or content of the pretrial order, and both
27   parties shall attempt promptly to resolve their differences, if any, concerning the order.
28   ///

                                               4
                                                                                   19cv2305-W(KSC)
     Case 3:19-cv-02305-W-KSC Document 43 Filed 10/21/20 PageID.250 Page 5 of 6



 1            14.   The Proposed Final Pretrial Conference Order, including objections to any
 2   other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
 3   lodged with the assigned district judge by November 8, 2021, and shall be in the form
 4   prescribed in and comply with Local Rule 16.1(f)(6).
 5            15.   In addition to submitting the proposed final pretrial conference order, the
 6   parties are further ordered to separately submit informal letter briefs, not exceeding two
 7   single spaced pages, served on opposing counsel and received in the chambers of Judge
 8   Thomas J. Whelan, United States District Judge (and not filed with the Clerk’s Office) by
 9   2:30 p.m. on November 8, 2021. The letter brief should be a relatively informal and
10   straightforward document. The letter brief should outline a short, concise and objective
11   factual summary of the party’s case in chief, the number of hours/days each party intends
12   to expend at trial, the approximate number of witnesses, whether certain witnesses will be
13   coming in from out of town, the number of testifying expert witnesses, whether any
14   unique demonstrative exhibits may be presented, the number of proposed motions in
15   limine that may be filed, precisely when the parties would be prepared to submit their in
16   limine papers (and whether the parties have met and conferred with respect to in limine
17   issues), the issue of proposed jury instructions and when the parties intend to submit them
18   before trial, and voir dire issues, either party’s preference as to what date(s) the trial
19   should begin and any other pertinent information that either party may deem useful to
20   assist the Court in the execution of the pretrial conference and in setting the matter for
21   trial.
22            16.   The final Pretrial Conference is scheduled on the calendar of the Honorable
23   Thomas J. Whelan on November 15, 2021 at 10:30 a.m.
24            17.   The parties must review the chambers’ rules for the assigned district judge
25   and magistrate judge.
26            18.   A post trial settlement conference before a magistrate judge may be held
27   within 30 days of verdict in the case.
28   ///

                                                 5
                                                                                      19cv2305-W(KSC)
     Case 3:19-cv-02305-W-KSC Document 43 Filed 10/21/20 PageID.251 Page 6 of 6



 1         19.    The dates and times set forth herein will not be modified except for good
 2   cause shown.
 3         20.    Briefs or memoranda in support of or in opposition to any pending motion
 4   shall not exceed twenty-five (25) pages in length without leave of a district court judge.
 5   No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
 6   Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
 7   and a table of authorities cited.
 8         21.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter
 9   this case hereafter.
10         IT IS SO ORDERED.
11   Dated: October 21, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                                     19cv2305-W(KSC)
